DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 17 November 2021. Claims 67 - 76, 78 - 81 and 83 - 88 are currently pending. 

Claim Objections
Claim 67 is objected to because of the following informalities: Lines 14 - 15 of claim 67 recite, in part, “detecting the trigger of the one specific kinematic feature to confirm selection” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --detecting acting as the trigger to confirm selection-- in order to maintain consistency with lines 12 - 13 of claim 67 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 87 is objected to because of the following informalities: Lines 20 - 21 of claim 87 recite, in part, “detect the trigger of the one specific kinematic feature to confirm selection” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --detect acting as the trigger. Appropriate correction is required.
Claim 88 is objected to because of the following informalities: Lines 16 - 17 of claim 88 recite, in part, “detecting the trigger of the one specific kinematic feature to confirm selection” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --detecting acting as the trigger to confirm selection-- in order to maintain consistency with lines 14 - 15 of claim 88 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 85 recites the limitation "the known user" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 67 - 76, 78 - 81 and 83 - 88 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.
On page 11 of the remarks the Applicant’s Representative argues that Cuban et al. “do not disclose or suggest ‘determining a first area with kinematic features in the foreground, wherein the kinematic features include general kinematic features and specific kinematic features,’ ‘identifying a plurality of target objects in the first area in the foreground, each of the target objects corresponding to one of the general or specific kinematic features,’ ‘determining one or more second areas respectively with one or more of the specific kinematic features, wherein one of the specific kinematic features acts as a trigger to automatically initialize tracking,’ and ‘detecting the trigger of the one specific kinematic feature to confirm selection of one of the plurality of target objects for tracking,’ as claimed.” 
The Examiner respectfully disagrees, in part. 
Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the Examiner asserts that Cuban et al. disclose, at least, “determining a first area with kinematic features in the foreground, wherein the kinematic features include general kinematic features and specific kinematic . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 67, 69 - 76, 78, 79, 83, 85, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. U.S. Publication No. 2004/0028260 A1 in view of Cuban et al. U.S. Publication No. 2017/0053169 A1.

-	With regards to claim 67, Higaki et al. disclose a method for initializing tracking by a movable object, (Higaki et al., Figs. 15 & 19 - 22, Pg. 2 ¶ 0025 - 0027, Pg. 7 ¶ 0078 - 0079 and 0084, Pg. 8 ¶ 0095 - 0099) comprising: receiving an image; (Higaki et al., Abstract, Fig. 1, Pg. 3 ¶ 0041 - 0043, Pg. 4 ¶ 0048, Pg. 6 ¶ 0070) determining a first area with kinematic features in the foreground, (Higaki et al., Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044 [“extracting an area of movement from the color image 81 and the brightness image 83 and generating an area of movement image 88”]) wherein the kinematic features include general kinematic features and specific kinematic features; (Higaki et al., Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0050 - 0051, Pg. 6 ¶ 0070 - 0073 and 0075) identifying a plurality of target objects in the first area in the foreground, (Higaki et al., Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0050 - 0051, Pg. 5 ¶ 0056 and 0062 [“an outline extraction section which extracts an outline from the 3D image 84, the parallax 85, the areas of movement image 88, and the edge image 89, and stores the results of the extraction in the memory 8 as moving object data 90. The number of moving object data 90 stored is just the same as the number of outlines extracted from the images. The outline extraction section 54 assigns a unique moving object ID 91 to each outline of an obtained enclosed area” and “In a case where there are several moving objects in one image, the above outline extraction process separates and extracts the outline of each moving object, and stores each one of a target object. (Cuban et al., Fig. 10, Pg. 1 ¶ 0014, Pg. 5 ¶ 0036 - 

-	With regards to claim 69, Higaki et al. in view of Cuban et al. disclose the method of claim 67. Higaki et al. fail to disclose explicitly receiving the image while the movable object is in one of translational flight or hovering flight. Pertaining to analogous art, Cuban et al. disclose receiving the image while the movable object is in one of translational flight or hovering flight. (Cuban et al., Abstract, Figs. 6 - 7B, 9 & 10, Pg. 2 ¶ 0018, Pg. 4 ¶ 0030 - 0031 and 0033, Pg. 9 ¶ 0053) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Higaki et al. in view of Cuban et al. with additional teachings of Cuban et al. This modification would have been prompted in order to enhance the combined base device of Higaki et al. in view of Cuban et al. with the well-known technique Cuban et al. applied to a comparable device. Receiving the image while the movable object is in one of translational flight or hovering flight, as taught by Cuban et al., would enhance the combined base device by facilitating its ability to perform operations and interact with a user during its use, i.e., during flight. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the image would be received while the movable object is in one of translational flight or hovering flight so as to facilitate the ability of the combined base device to perform operations and interact with and/or respond to a user during its use, i.e., during flight. Therefore, it would have been obvious to combine Higaki et al. in view of Cuban et al. with 

-	With regards to claim 70, Higaki et al. in view of Cuban et al. disclose the method of claim 69. Higaki et al. fail to disclose explicitly wherein the flight information comprises at least one of a relative speed or direction of the movable object while the moveable object is in translational flight. Pertaining to analogous art, Cuban et al. disclose wherein the flight information comprises at least one of a relative speed or direction of the movable object while the moveable object is in translational flight. (Cuban et al., Pg. 4 ¶ 0030, Pg. 6 ¶ 0039, Pg. 8 ¶ 0049 and 0051) 

-	With regards to claim 71, Higaki et al. in view of Cuban et al. disclose the method of claim 67, wherein the selection of one of the plurality of target objects is based on at least one of facial recognition, a user profile, motion detection, or a user selection. (Higaki et al., Fig. 1, Pg. 2 ¶ 0022, Pg. 3 ¶ 0042 - 0044, Pg. 6 ¶ 0072) In addition, analogous art Cuban et al. disclose wherein the selection of one of the plurality of target objects is based on at least one of facial recognition, a user profile, motion detection, or a user selection. (Cuban et al., Figs. 9 & 10, Pg. 3 ¶ 0024 - 0028, Pg. 6 ¶ 0040 - 0042, Pg. 8 ¶ 0051 - Pg. 9 ¶ 0053, Pg. 10 ¶ 0058) 

-	With regards to claim 72, Higaki et al. in view of Cuban et al. disclose the method of claim 67, wherein the extracting comprises detecting an attribute of the image. (Higaki et al., Fig. 1, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0049 - 0051) 

-	With regards to claim 73, Higaki et al. in view of Cuban et al. disclose the method of claim 72, wherein detecting an attribute of the image comprises detecting a movement in the image. (Higaki et al., Fig. 1, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044) In addition, analogous art Cuban et al. disclose wherein detecting an attribute of the image comprises detecting a movement in the image. (Cuban et al., Fig. 9, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0032, Pg. 8 ¶ 0049 and 0051, Pg. 9 ¶ 0053) 

-	With regards to claim 74, Higaki et al. in view of Cuban et al. disclose the method of claim 67. Higaki et al. fail to disclose explicitly wherein the identifying comprises processing the foreground of the image through a neural network to identify the plurality of target objects. Pertaining to analogous art, Cuban et al. disclose wherein the identifying comprises processing the foreground of the image through a neural network to identify the plurality of target objects. (Cuban et al., Pg. 3 ¶ 0024, Pg. 8 ¶ 0052) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Higaki et al. in view of Cuban et al. with additional teachings of Cuban et al. This modification would have been prompted in order to enhance the combined base device of Higaki et al. in view of Cuban et al. with the well-known and applicable technique Cuban et al. applied to a similar device. 

-	With regards to claim 75, Higaki et al. in view of Cuban et al. disclose the method of claim 74. Higaki et al. fail to disclose explicitly wherein the neural network is a deep learning neural network. Pertaining to analogous art, Cuban et al. disclose wherein the neural network is a deep learning neural network. (Cuban et al., Pg. 3 ¶ 0024) 

-	With regards to claim 76, Higaki et al. in view of Cuban et al. disclose the method of claim 74, the processing further comprising: detecting an attribute of the image; (Higaki et al., Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0050 - 0051, Pg. 5 ¶ 0055 - 0056 and 0062, Pg. 6 ¶ 0072, Pg. 7 ¶ 0076 - 0084) and determining a set of control signals corresponding to the detected attribute of the image. (Higaki et al., Figs. 1, 9, 11, 12, 15, 16, 18 & 20 - 22, Pg. 2 ¶ 0020, 0022 and 0025 - 

-	With regards to claim 78, Higaki et al. in view of Cuban et al. disclose the method of claim 67, further comprising scanning a surrounding of the movable object and sensing for the plurality of target objects by one or more sensors in real time. (Higaki et al., Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0026, Pg. 3 ¶ 0041 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046 and 0048, Pg. 6 ¶ 0070 - 0073, Pg. 7 ¶ 0076) In addition, analogous art Cuban et al. disclose scanning a surrounding of the movable object and sensing for the plurality of target objects by one or more sensors in real time. (Cuban et al., Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0030 - 0031, Pg. 8 ¶ 0051 - 0052, Pg. 9 ¶ 0054 - 0055) 

-	With regards to claim 79, Higaki et al. in view of Cuban et al. disclose the method of claim 78, wherein the one or more sensors comprise at least one of a vision, ultrasonic, or sonar sensor. (Higaki et al., Abstract, Fig. 1, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0046 - 0048) In addition, analogous art Cuban et al. disclose 

-	With regards to claim 83, Higaki et al. in view of Cuban et al. disclose the method of claim 67, wherein one of the specific kinematic features is a gesture. (Higaki et al., Figs. 1, 2, 6 & 9 - 12, Pg. 1 ¶ 0011 - 0015, Pg. 3 ¶ 0042 - 0043, Pg. 5 ¶ 0055, Pg. 6 ¶ 0068, Pg. 6 ¶ 0075 - Pg. 7 ¶ 0084) 

-	With regards to claim 85, Higaki et al. in view of Cuban et al. disclose the method of claim 67, further comprising determining the known user based on recognizing a facial feature. (Higaki et al., Fig. 1, Pg. 2 ¶ 0022, Pg. 3 ¶ 0041, Pg. 4 ¶ 0044, Pg. 6 ¶ 0072, Pg. 7 ¶ 0086) 

-	With regards to claim 87, Higaki et al. disclose an unmanned vehicle, (Higaki et al., Figs. 1 & 23, Pg. 1 ¶ 0002 and 0012, Pg. 2 ¶ 0024 - 0027, Pg. 3 ¶ 0040 - 0041, Pg. 4 ¶ 0045 - 0046) comprising: a memory storing instructions for execution by a processor; (Higaki et al., Fig. 1, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0045 - 0046, Pg. 8 ¶ 0099 - Pg. 9 ¶ 0101) one or more propulsion devices; (Higaki et al., Figs. 1 & 23, Pg. 2 ¶ 0024 and 0028 - 0030, Pg. 3 ¶ 0041, Pg. 4 ¶ 0045 - 0046, Pg. 7 ¶ 0079, Pg. 8 ¶ 0096 - 0099) and a controller in communication with the one or more propulsion devices (Higaki et al., Figs. 1 & 23, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0044 - 0046, Pg. 8 ¶ 0095 - Pg. 9 ¶ 0101) and configured to initialize tracking by the unmanned vehicle, (Higaki et al., Figs. 15 & 19 - 22, Pg. 2 ¶ 0025 - 0027, Pg. 7 ¶ 0078 - 0079 and 0084, Pg. 8 ¶ 0095 - 0099) the aerial vehicle (UAV), a flight controller configured to initialize tracking by the UAV, determining a background model based on flight information of the UAV; and extracting a foreground of the image using the background model as a reference. Pertaining to analogous art, Cuban et al. disclose an unmanned aerial a target object. (Cuban et al., Fig. 10, Pg. 1 ¶ 0014, Pg. 5 ¶ 0036 - 0038, Pg. 6 ¶ 0041, Pg. 9 ¶ 0053 and 0055, Pg. 10 ¶ 0058) Higaki et al. and Cuban et al. are combinable because they are both directed towards 

-	With regards to claim 88, Higaki et al. disclose a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to (Higaki et al., Fig. 1, Pg. 3 ¶ 0041, Pg. 4 ¶ 0045 - 0046, Pg. 8 ¶ 0099 - Pg. 9 ¶ 0100) perform a method of initializing tracking by a movable object, (Higaki et al., Figs. 15 & 19 - 22, Pg. 2 ¶ 0025 - 0027, Pg. 7 ¶ 0078 - 0079 and 0084, Pg. 8 ¶ 0095 - 0099) the method comprising: receiving an image; (Higaki et al., Abstract, Fig. 1, Pg. 3 ¶ 0041 - 0043, Pg. 4 ¶ 0048, Pg. 6 ¶ 0070) determining a first area with kinematic features in the foreground, (Higaki et al., Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044 [“extracting an area of movement from the color image 81 and the brightness image 83 and generating an area of movement image 88”]) wherein the kinematic features include general kinematic features and specific kinematic features; (Higaki et al., Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0050 - 0051, Pg. 6 ¶ 0070 - 0073 and 0075) identifying a plurality of target objects in the first area in the foreground, (Higaki et al., Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0050 - 0051, Pg. 5 ¶ 0056 and 0062 [“an outline extraction section which extracts an outline from the 3D image 84, the parallax 85, the areas of movement image 88, and the edge image 89, and stores the results of the extraction in the memory 8 as moving object data 90. The number of moving object data 90 stored is just the same as the number of outlines extracted from the images. The outline extraction section 54 assigns a unique moving object ID 91 to each outline of an obtained enclosed area” and “In a case where there are several moving objects in one image, the above outline extraction process separates and extracts the outline of each moving object, and a target object. (Cuban et al., Fig. 10, Pg. 1 ¶ 0014, Pg. 5 ¶ 0036 - 0038, Pg. 6 ¶ 0041, Pg. 9 ¶ 0053 and 0055, Pg. 10 ¶ 0058) Higaki et al. and Cuban et al. are combinable because they are both directed towards autonomous moveable objects that utilize image processing for carrying out object/target detection and tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Higaki et al. with the teachings of Cuban et al. This modification would have been prompted in order to enhance the base device of Higaki et al. with the well-known techniques Cuban et al. applied to a similar device. Determining a background model based on flight information of the movable object and extracting a foreground of the image using the background model, as taught by Cuban et al., would enhance the base device of Higaki et al. by allowing for image data corresponding to a background of a scene to be accurately and reliably identified for subsequent removal while the autonomous moveable object of the base device is navigating through an environment thereby facilitating quick and robust extraction of areas of the captured image that correspond to potential objects of interest and by helping reduce the amount of processing to be performed by the base device and thus improve the overall computational efficiency and speed at which it operates since image data corresponding to non-relevant background regions of a scene would .

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. U.S. Publication No. 2004/0028260 A1 in view of Cuban et al. U.S. Publication No. 2017/0053169 A1 as applied to claim 67 above, and further in view of Millinger, III U.S. Publication No. 2017/0371353 A1.

-	With regards to claim 68, Higaki et al. in view of Cuban et al. disclose the method of claim 67. Higaki et al. fail to disclose explicitly wherein receiving the image further comprises receiving a GPS location with the image. Pertaining to analogous art, Millinger, III discloses wherein receiving the image further comprises receiving a GPS location with the image. (Millinger, III, Figs. 3, 4B & 4C, Pg. 2 ¶ 0025 - 0027, Pg. 3 ¶ 0037, Pg. 4 ¶ 0044, Pg. 4 ¶ 0047 - Pg. 5 ¶ 0049, Pg. 5 ¶ 0055, Pg. 7 ¶ 0071, Pg. 8 ¶ 0081 - 0083 [“the general-purpose processor 310 may combine the processed image data with data collected from other sensor(s) 304 and/or from the GPS unit 306 of the wireless communication device 300 in order to calculate the estimated position information”]) Higaki et al. in view of Cuban et al. and Millinger, III are combinable because they are all directed towards unmanned moveable objects utilizing image processing for carrying out object/target detection and tracking. It would have been obvious to . 

Claims 80, 81 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. U.S. Publication No. 2004/0028260 A1 in view of Cuban et al. U.S.  as applied to claims 67 and 78 above, and further in view of Gilmore et al. U.S. Publication No. 2015/0205301 A1.

-	With regards to claim 80, Higaki et al. in view of Cuban et al. disclose the method of claim 78. Higaki et al. fail to disclose explicitly wherein the sensing is accomplished in combination with a global positioning system (GPS) location. Pertaining to analogous art, Gilmore et al. disclose wherein the sensing is accomplished in combination with a global positioning system (GPS) location. . (Gilmore et al., Figs. 5 - 8, Pg. 2 ¶ 0024, Pg. 4 ¶ 0041, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0051 - 0053, Pg. 6 ¶ 0062, Pg. 7 ¶ 0067 and 0070, Pg. 8 ¶ 0074, Pg. 9 ¶ 0083 - 0084 and 0088 - 0089, Pg. 10 ¶ 0091, Pg. 12 ¶ 0120) Higaki et al. in view of Cuban et al. and Gilmore et al. are combinable because they are all directed towards autonomous moveable objects that utilize image processing for carrying out object/target detection and tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Higaki et al. in view of Cuban et al. with the teachings of Gilmore et al. This modification would have been prompted in order to enhance the combined base device of Higaki et al. in view of Cuban et al. with the well-known technique Gilmore et al. applied to a comparable device. Performing sensing for the target object in combination with a GPS location of a wearable device, as taught by Gilmore et al., would enhance the combined base device by helping ensure that the appropriate target object is located, identified and tracked by sensing and maneuvering to a GPS location associated with the target object to be tracked thereby improving its ability to accurately locate and 

-	With regards to claim 81, Higaki et al. in view of Cuban et al. further in view of Gilmore et al. disclose the method of claim 80. Higaki et al. fail to disclose explicitly wherein the GPS location is a location of a wearable device. Pertaining to analogous art, Gilmore et al. disclose wherein the GPS location is a location of a wearable device. (Gilmore et al., Figs. 1 & 6, Pg. 2 ¶ 0024, Pg. 5 ¶ 0048 - 0052, Pg. 9 ¶ 0084, Pg. 9 ¶ 0088 - Pg. 10 ¶ 0093) 

-	With regards to claim 84, Higaki et al. in view of Cuban et al. disclose the method of claim 67. Higaki et al. fail to disclose explicitly wherein one of the specific kinematic features is received from a wearable device. Pertaining to . 

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. U.S. Publication No. 2004/0028260 A1 in view of Cuban et al. U.S. Publication No. 2017/0053169 A1 as applied to claim 67 above, and further in view of Goto et al. U.S. Publication No. 2006/0064203 A1.

-	With regards to claim 86, Higaki et al. in view of Cuban et al. disclose the method of claim 67. Higaki et al. fail to disclose explicitly confirming the trigger by a visual notification. Pertaining to analogous art, Goto et al. disclose confirming the trigger by a visual notification. (Goto et al., Figs. 1A, 2 & 7, Pg. 4 ¶ 0081 - Pg. 5 ¶ 0084, Pg. 5 ¶ 0091 - 0092, Pg. 6 ¶ 0101, Pg. 12 ¶ 0167 and 0172 - 0173 [“start of the tracking operation is displayed on the display device 902 from the movement commanding part 117 (step S503). As an example of the display on the display device 902, notification of the start of the tracking operation can be made by a vocal sound from a speaker as another example of the display device 902 besides the display of the start of the tracking operation on an LCD device”]) Higaki et al. in view of Cuban et al. and Goto et al. are combinable because they are all directed towards unmanned moveable objects utilizing image processing for carrying out object/target detection and tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gordon et al. U.S. Publication No. 2017/0235308 A1; which is directed towards a method and system for controlling movement and adjusting operations of an aerial drone based on captured image data wherein the method and system is able to discriminate between two types of movement by a user, movement that corresponds to drone-recognized gesture commands and movement that corresponds to a type of activity in which the user is currently engaged. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667